Case 1:17-cv-00394-CG-C Document 117 Filed 05/04/21 Page 1 of 18           PageID #: 4258




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

  JOHN DOE,                                  )
                                             )
        Plaintiff,                           )
                                             )
  vs.                                        ) CIVIL ACTION NO. 17-0394-CG-C
                                             )
                                             )
  THE UNIVERSITY OF SOUTH                    )
  ALABAMA; et al.,                           )
                                             )
        Defendants.                          )


                     MEMORANDUM OPINION AND ORDER

        This matter is before the court on Defendants’ motion for summary judgment

 (Doc. 105), Plaintiff’s opposition thereto (Doc. 111), and Defendants’ reply (Doc.

 116). For the reasons explained below, the Court finds that Defendants’ motion for

 summary judgment should be granted.

                                        FACTS

        This case arises from disciplinary actions that were initiated against Plaintiff

 John Doe at The University of South Alabama (“the University”). The Defendants

 named in the Amended Complaint are the University, Michael A. Mitchell, Vice

 President for Student Affairs, Dean of Students and Deputy Title IX Coordinator for

 Students; Andrea C. Agnew, Assistant Dean of Students; and Krista Harrell,

 Associate Dean of Students and Title IX Coordinator. (Doc. 43, ¶¶ 4-8, PageID.1710-

 12). The Amended Complaint asserts claims for due process violations, breach of

                                            1
Case 1:17-cv-00394-CG-C Document 117 Filed 05/04/21 Page 2 of 18          PageID #: 4259




 contract, gender discrimination, negligence, and civil conspiracy. Upon Defendants’

 motion, the Court dismissed part of Plaintiff’s due process claims and all of

 Plaintiff’s other claims. (Doc. 62). The Court dismissed Plaintiff’s due process

 claims to the extent they were based on Plaintiff’s right to confront or cross-examine

 witnesses, the UDC’s ability to question witnesses, the Defendants’ withholding of

 information, and Defendants’ violation of University rules. The Court allowed

 Plaintiff’s due process claims to continue to the extent they are based on the

 allegation that Defendants were biased.

       Defendants’ motion for summary judgment asserts that Plaintiff has failed to

 present any evidence of bias by the Defendants. Plaintiff contends that the

 Defendants were biased and that they deprived him of fair and impartial hearings

 by neutral arbiters. In opposition to summary judgment Plaintiff states the

 following facts to support his due process claim:

       Defendants disciplined John Doe, a ROTC undergraduate student, for
       non-academic sexual violence in cases involving female students Roe 1,
       Roe 2, and Roe 3. Prior to the Roe 1-2 incident, Roe 1 and Doe were in a
       dating relationship. (Doc. 103-4, p. 75). Roe 1 and Roe 2 had engaged in
       prior mutual consensual threesomes with Doe. (Doc. 103-4, p.47,75). The
       Roe 1-2 allegations stem from a subsequent threesome where Roe 1-2
       claimed they lacked the capacity to consent to sex with Doe on
       September 3-4, 2016 because of alcohol consumption. (Doc.43, p.16.) The
       Roe 3 allegation stems from an off campus sexual encounter with Doe
       before the fall semester of 2016, where Roe 3 alleges she lacked the
       capacity to consent to sex because of alcohol consumption. Defendant
       Harrell recommended sexual misconduct charges be forwarded on for
       investigation against Doe for all three Roes (Doc. 109-5, PageID.4173,
       4174).
              In the Roe 1-2 case, Harrell forwarded the case to Defendant
       Andrea Agnew, and Kim Ortiz to investigate. (Doc. 109-5, PageID.4174)
                                            2
Case 1:17-cv-00394-CG-C Document 117 Filed 05/04/21 Page 3 of 18         PageID #: 4260




       Ortiz served as the Student Conduct Code Administrator (SCA).
       (Doc.103-4.). This was Ortiz’s first hearing as a SCA (Doc. 109-2,
       PageID.3931) UDC 6, the SGA Chief Justice, served on the Roe 1-2 UDC.
       (Doc. 109-4, PageID.4112] Agnew was an investigator in the Roe 1-Roe
       2 case, interviewing both complainants and in compiling the UDC
       packet on the day of the hearing. (Doc. 109-2, PageID:3928, 3929).
       Before the Roe 1-2 hearing, Agnew authored a written report of
       “undisputed” “findings” including that “credible” witnesses supported
       complainants, that the evidence “support the complainants’ statement
       of events and timeline” and “do not support the respondent’s statement
       of events and timeline.” (Doc.109-1; Doc. 109-3, PageID.4003) This
       exhibit was placed in the UDC packet before the hearing.(Doc. 109-2,
       PageID.3930) Doe and his advocate objected before the hearing, but
       Agnew overruled the objection and allowed the exhibit to be included in
       the UDC packet.(Doc. 109-2, PageID.3930; Doc. 109-3, PageID.4003)
       UDC panel members were trained and instructed to follow and accept
       Agnew’s undisputed findings in arriving at their decision.(Doc. 109-4,
       PageID.4113)
              During course of the Roe 1-2 investigation, another female Roe 3
       (identified as Jane Doe) came forward with allegations of sexual violence
       against Doe. [FN 1: References to Jane Doe in the Roe 1-2 UDC hearing
       transcript is Roe 3. (Doc. 109-3, PageID.4018)] Prior to and during the
       hearing, Roe1 and Roe 2 were specifically instructed not to mention Jane
       Doe, as it was an improper reference to unrelated sexual misconduct
       allegations. (Doc. 109-3, PageID.4014, 4017). [FN 2: Defendants take
       issue that Doe referenced Student 11 in the Roe1-2 hearing. However,
       Agnew specifically authorized Student 11’s statement introduction as
       probative of Roe 1’s lack of credibility. (Doc. 109-3, PageID.4018;
       PageID.1901) According to Student 11, Roe 1 had falsely accused him of
       sexual violence as well. Student 11 was ultimately found not responsible
       by a UDC panel.] Still, Roe 1 or Roe 2 referenced Jane Doe four times
       during the UDC hearing at times over the repeated admonitions and
       rulings from both Ortiz and Agnew. (Doc.103-4, Ex. 6 audio of hearing)
       After this, the UDC retired for deliberations. Both Agnew and Ortiz sat
       in on the deliberations of the UDC panel. (Doc.103-4,) UDC deliberations
       are private and are not recorded or transcribed. [FN 3: After the Roe1-2
       hearing and Agnew’s conduct, Doe requested defendants record the
       UDC deliberations in Roe 3. Defendants denied that request.
       (PageID.1861, 1912, 1915).] The respondent and the complainants were
       then dismissed and excluded from the deliberations. Agnew admitted, “I
       was there for the deliberations and I also submitted notes of my
       deliberations.” (Doc. 109-3, PageID.4007) later, the UDC found Doe

                                          3
Case 1:17-cv-00394-CG-C Document 117 Filed 05/04/21 Page 4 of 18         PageID #: 4261




       Responsible for sexual violence and recommended a host of sanctions.
       (Doc.43-4 PageID.1903). Doe appealed the finding to Defendant Mitchell
       who ruled that Agnew’s undisputed findings and assessment of witness
       credibility “could have had some impact on the committee” and that the
       “severity of your sanction may have been impacted by the introduction of
       Jane Doe into your proceedings, thus potentially portraying you as a
       threat to the campus community…Lastly, I find that the information
       presented during this process does support the complainants’ claims they
       were intoxicated beyond the point of being able to consent to
       sex…Therefore I am upholding the board’s finding of responsible in this
       case.” (Doc.43-4, PageID.1906, 1907) (Emphasis added) A review of
       Mitchell’s original draft version reveals: “I find the severity of your
       sanction may have been impartial [sic] by the introduction of Jane Doe
       into your proceedings, thus potentially portraying you as a threat to the
       campus community.” (emphasis added) (Doc. 108-7, PageID.3861)
              Then, the Roe 3 case proceeded. Before the first Roe 3 hearing,
       John Doe requested Agnew recuse from the hearing because of her
       conduct in pre-judging the Roe 1-2 case. Agnew recused. (Doc.43-4
       PageID.1915) before the hearing, John Doe and his advocate requested
       that the parties be instructed not to mention any prior Title IX cases of
       John Doe (Doc 43-4, PageID.1912) Defendant Mitchell concurred, and
       promised all witnesses would be instructed not to mention any prior
       Title IX hearings involving Doe. (PageID.1915) The first Roe 3 hearing
       began on March 27, 2017 with Ortiz again presiding as the SCA. During
       this hearing, Roe 3 violated the rule during the hearing by referencing
       Roe 1 and Roe 2 a single time.(Doc 103-5, p 17) The UDC found Doe
       responsible, and he appealed. On the appeal, Mitchell ordered a new
       hearing: “In the charge filed against you, I find that the introduction of
       prior allegations against you was significant enough to warrant that this
       charge be heard again during a new proceeding with a different
       committee.” (PageID.1926-1927)
              On the Roe 3 re-hearing (second Roe 3 hearing), Mitchell appointed
       Agnew as SCA despite her prior recusal from this same case, involving
       the same parties, and the same charge. (Doc. 109-3, PageID.4014, 4046.)
       After two prior hearings where Roe 1, Roe 2, and Roe 3 all referenced
       impermissible alleged unrelated conduct of John Doe, Defendants
       Mitchell and Agnew both promised to shield the UDC from any other
       allegations of Roe 1-2. Still, Agnew later contacted UDC 6 to gather the
       necessary students to serve on the UDC, despite promising the new UDC
       panel in Roe 3 would be shielded from any reference to Roe 1-2. (Doc. 109-
       2, PageID.3929; Doc. 109-3, PageID.4004.) Doe’s advocate, the
       undersigned, did not recognize UDC 6 from the Roe1-2 case. Agnew

                                          4
Case 1:17-cv-00394-CG-C Document 117 Filed 05/04/21 Page 5 of 18         PageID #: 4262




       served as the SCA in the second Roe 3 hearing and sat in on the UDC
       deliberations. “I was part of the deliberations.” (Doc. 109-3, PageID.4027
       referring to the second Roe 3 hearing.) During the deliberations, Agnew
       took notes of the mental impressions of the UDC she felt were important.
       (Doc.41, pp.111-115) Agnew queried members of the UDC during the
       deliberations in a “gut check” asking each UDC panel member how they
       felt, the rationale for their decision, and that they consider among other
       things “the information that’s part of the investigative report.” (Doc. 41,
       pp. 29-30, 90) After finding Doe responsible, the UDC deliberated on the
       sanction to be imposed and recommended conduct probation. (Doc. 40-2,
       p. 231) After this recommendation and while the UDC was still in
       deliberations, Agnew posed hypotheticals to the UDC because of Doe’s
       prior Roe 1-2 sanction. (Doc.41, p. 104,117) Still, the UDC did not alter
       their recommended sanction of conduct probation. (Doc.103-4, p 92.)
       Agnew took the UDC recommended sanction and met in private with
       Defendant Mitchell where both concurred in increasing the sanction to
       suspension. (Doc. 109-2, PageID.3947-3948). Neither Mitchell nor Agnew
       informed Doe or his advocate the UDC recommended sanction. (Doc. 109-
       2, PageID.3951). Doe appealed again to Mitchell who ruled “I find no
       wrongdoing by Dr. Andrea Agnew in her work with the University
       Disciplinary Committee, to including training of the UDC and facilitation
       of the hearing and decision processes.” (PageID.1932) (emphasis added)
               After the October 3, 2017 preliminary injunction hearing held, the
       United States Department of the Army, USA ROTC Program, convened
       a board of officers on February 15, 2018 to determine whether Doe
       should be disenrolled from the ROTC program as a result of the
       defendants’ Title IX adjudications of Doe. Besides the Board, a
       University of South Alabama representative was attended and observed
       the hearing. (Doc. 108-4, PageID.3675-3676). Each of the five members
       of the Board members took an oath, witnesses were sworn and subject
       cross-examination. (Doc. 108-4, PageID.3676-3777). Kim Ortiz testified,
       under oath, subject to cross-examination by the Board, that Doe did not
       receive a fair and impartial hearing. (Doc. 108-4, PageID.3684). In
       exonerating Doe of the allegations of sexual misconduct the army ROTC
       board ruled:
            Under careful consideration, despite being found responsible of
            Engaging in Sexual Violence by the USA’s UDC…the board has
            determined that the respondent’s due process from the
            university was in question as supported by the evidence,
            furthermore; no real or tangible evidence exists before the board
            that the respondent has ever engaged in any such misconduct,
            supporting his claim that he was no responsible for the alleged

                                           5
Case 1:17-cv-00394-CG-C Document 117 Filed 05/04/21 Page 6 of 18        PageID #: 4263




           violations and committed no misconduct…The complete lack of
           information about the hearings not available for board review was
           amplified by both documentary evidence and compelling witness
           testimony introduced by the respondent that supported his
           claim that the UDC’s due process was improper, biased, and
           overall unfair. The evidence presented by the respondent
           indicates violations of the university’s self-imposed rules.”
           (Doc. 108-4, PageID.3670)…The respondents claim of a lack of due
           process under the university was assumed to be without merit in the
           absence of evidence. A critical witness to this claim was Kim Ortiz,
           as called by the respondent during the presentation of his evidence.
           The testimony of Ms. Ortiz carried significant weight in the
           board’s consideration and scrutiny of the respondent’s due
           process under the university as well as the right to an
           impartial and unbiased hearing. The increased weight of her
           testimony was in light of her status as a university employee
           and duty position as a coordinator of student conduct. She
           stated under oath that no police reports were filed, that the
           respondent could have and was not provided a Title IX
           advocate, that she felt he did not receive a fair and impartial
           hearing. Ms. Ortiz confirmed that standard assembled UDCs’
           are comprised of both students and faculty staff members
           which suggested to the board that there was an increased
           potential for bias with students involved in the adjudication
           process, which was a component of the respondent’s claim.”
           (Doc. 108-4, PageID.3672). (emphasis added)…

 (Doc. 111, PageID.4193-97).

       Within his “argument” Plaintiff submits additional factual details which the

 Court will address where relevant below.

                                   DISCUSSION

 A. Summary Judgment Standard

       Federal Rule of Civil Procedure 56(a) provides that summary judgment shall

 be granted: “if the movant shows that there is no genuine dispute as to any material


                                            6
Case 1:17-cv-00394-CG-C Document 117 Filed 05/04/21 Page 7 of 18           PageID #: 4264




 fact and the movant is entitled to judgment as a matter of law.” The trial court’s

 function is not “to weigh the evidence and determine the truth of the matter but to

 determine whether there is a genuine issue for trial.” Anderson v. Liberty Lobby,

 Inc., 477 U.S. 242, 249 (1986). “The mere existence of some evidence to support the

 non-moving party is not sufficient for denial of summary judgment; there must be

 ‘sufficient evidence favoring the nonmoving party for a jury to return a verdict for

 that party.’ ” Bailey v. Allgas, Inc., 284 F.3d 1237, 1243 (11th Cir. 2002) (quoting

 Anderson, 477 U.S. at 249). "If the evidence is merely colorable, or is not

 significantly probative, summary judgment may be granted." Anderson, at 249-250.

 (internal citations omitted).

       The basic issue before the court on a motion for summary judgment is

 “whether the evidence presents a sufficient disagreement to require submission to a

 jury or whether it is so one-sided that one party must prevail as a matter of law.”

 See Anderson, 477 U.S. at 251-252. The moving party bears the burden of proving

 that no genuine issue of material fact exists. O'Ferrell v. United States, 253 F.3d

 1257, 1265 (11th Cir. 2001). In evaluating the argument of the moving party, the

 court must view all evidence in the light most favorable to the non-moving party,

 and resolve all reasonable doubts about the facts in its favor. Burton v. City of Belle

 Glade, 178 F.3d 1175, 1187 (11th Cir. 1999). “If reasonable minds could differ on

 the inferences arising from undisputed facts, then a court should deny summary

 judgment.” Miranda v. B&B Cash Grocery Store, Inc., 975 F.2d 1518, 1534 (11th


                                            7
Case 1:17-cv-00394-CG-C Document 117 Filed 05/04/21 Page 8 of 18            PageID #: 4265




 Cir. 1992) (citing Mercantile Bank & Trust v. Fidelity & Deposit Co., 750 F.2d 838,

 841 (11th Cir. 1985)).

       Once the movant satisfies his initial burden under Rule 56(c), the non-moving

 party "must make a sufficient showing to establish the existence of each essential

 element to that party's case, and on which that party will bear the burden of proof

 at trial." Howard v. BP Oil Company, 32 F.3d 520, 524 (11th Cir. 1994) (citing

 Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986)). Otherwise stated, the non-

 movant must “demonstrate that there is indeed a material issue of fact that

 precludes summary judgment.” See Clark v. Coats & Clark, Inc., 929 F.2d 604, 608

 (11th Cir. 1991). The non-moving party “may not rely merely on allegations or

 denials in its own pleading; rather, its response .... must be by affidavits or as

 otherwise provided in this rule be set out specific facts showing a genuine issue for

 trial.” Vega v. Invsco Group, Ltd., 2011 WL 2533755, *2 (11th Cir. 2011). “A mere

 ‘scintilla’ of evidence supporting the [non-moving] party’s position will not suffice;

 there must be enough of a showing that the jury could reasonably find for that

 party.” Walker v. Darby, 911 F.2d 1573, 1577 (11th Cir. 1990) (citation omitted).

 “[T]he nonmoving party may avail itself of all facts and justifiable inferences in the

 record taken as a whole.” Tipton v. Bergrohr GMBH-Siegen, 965 F.2d 994, 998 (11th

 Cir. 1992). “Where the record taken as a whole could not lead a rational trier of fact

 to find for the non-moving party, there is no genuine issue for trial.” Matsushita

 Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574 at 587 (1986) (internal


                                            8
Case 1:17-cv-00394-CG-C Document 117 Filed 05/04/21 Page 9 of 18          PageID #: 4266




 quotation and citation omitted).

 B. Plaintiff’s Due Process Claim

       As mentioned above, Plaintiff’s only remaining claims are his due process

 claims to the extent they are based on the allegation that Defendants were biased.

 In the order dismissing Plaintiff’s other claims this Court stated the following with

 regard to Plaintiff’s due process claims:

              To succeed on a due process claim based on an impartial decision-
       maker, “[t]he record must support actual partiality of the body or its
       individual members.” Megill v. Bd. of Regents of State of Fla., 541 F.2d
       1073, 1079 (5th Cir. 1976). The fact that a defendant had influence over
       decision-makers or held additional roles, such as training the panel
       members and participating in the investigation, does not show bias. See
       Nash v. Auburn Univ., 812 F.2d 655, 666(11th Cir. 1987). Banners hung
       outside the hearing by others also does not indicate actual bias of the
       Defendants. Nor does Agnew’s disallowance of questions about the
       identity of a witness who had reportedly engaged in sexual relations with
       the complainants earlier on the night in question indicate actual bias.
       These allegations, if proved, do not indicate personal animosity, illegal
       prejudice, or a personal or financial state [sic] in the outcome. “In the
       absence of evidence to the contrary, we must assume therefore that the
       (administrative hearing body) acted independently and properly in these
       circumstances.” Megill, 541 F.2d at 1079 (citation omitted).

                                         ****

       Here, Plaintiff alleges that some of the decision-makers were biased and
       lists various reasons to attempt to demonstrate their bias. While some of
       the allegations are merely that the decision-maker ruled against Plaintiff
       or that the environment was unfavorable to Plaintiff, there are also
       allegations that indicate there may be a personal relationship between
       individual defendants and accusers or interested parties. Mere
       allegations of Facebook relationships or that participants knew each
       other, without more, do not prove actual bias. However, Plaintiff contends
       Defendants were actually biased and Plaintiff should have the
       opportunity to present evidence that such relationships are more than
       just cordial connections. The Court does not believe it has heard evidence
                                             9
Case 1:17-cv-00394-CG-C Document 117 Filed 05/04/21 Page 10 of 18           PageID #: 4267




        sufficient to support such a claim yet.

  (Doc. 62, PageID.2571-2573). This Court found that the evidence concerning

  Facebook relationships and other evidence provided at the preliminary injunction

  hearing did not show that defendants were personally biased, but that Plaintiff’s

  complaint included sufficient allegations of personal bias to survive a motion to

  dismiss Plaintiff’s due process claim.

        Plaintiff states that Agnew’s and Mitchell’s bias is “evident from the record.”

  (Doc. 111, PageID.4205). Plaintiff contends that Agnew pre-judged critical findings

  of fact and witness credibility and then participated in deliberations. According to

  Plaintiff, Agnew’s participation in the deliberations was against university rules

  and offends due process. An action does not violate a university rule simply because

  the rules are silent on that issue and do not expressly authorize the action.

  Moreover, as the Court explained in the dismissal order, even if Defendants violated

  university rules it would not necessarily follow that they had violated due process.

  (Doc. 62, PageID.2582 citing Am. Civil Liberties Union of Fla., Inc. v. Miami-Dade

  Cty. Sch. Bd., 557 F.3d 1177, 1229 (11th Cir. 2009)). This Court found that “except

  for the alleged violation of the guarantee of a fair and unbiased proceeding, the

  alleged [rule] violations, even when considered together do not rise to the level of a

  due process violation.” (Doc. 62, PageID.2582). None of the alleged rule violations

  show that the Defendants were biased. The Court dismissed Plaintiff’s due process

  claims to the extent they were based on Plaintiff’s allegation that Defendants’


                                            10
Case 1:17-cv-00394-CG-C Document 117 Filed 05/04/21 Page 11 of 18          PageID #: 4268




  violated University rules. Agnew’s participation in the deliberations and influence

  over the UDC does not violate Plaintiff’s due process if she was not personally

  biased against Plaintiff.

        Plaintiff points to Agnew’s findings of fact and determinations of witness

  credibility being included in the UDC packet. Agnew stated in her “undisputed

  findings” included in the packet given to the UDC that “[a] credible witness who

  transported the complainants from campus to the off-campus party between the

  hours of 11pm and midnight and who also observed them at the party described the

  complainants as ‘drunk’,” (Doc. 109-1, PageID.3917), and that a “credible witness

  who transported the complainants from the party to campus at 3:00AM described

  the complainants as, ‘they were gone’ (meaning very drunk).” (Id.) The “findings”

  also stated that “[t]ext messages and phone logs support the complainants’

  statement of events and timeline” and “do not support the respondent’s statement of

  events and timeline.”1 (Id.). Agnew had never before included her own findings of

  fact and witness credibility statement in the materials submitted to the UDC. (Doc.

  109-3, PageID.4002). The findings were part of the investigatory report and Agnew

  reports that she had not included such findings before because there had not been a

  need. (Doc. 109-3, PageID.4002). This was the most complex case Agnew had ever

  been involved with because “the reported incident occurred across multiple locations


  1The other “findings” do not appear to be in dispute: that complainants consumed
  alcohol on and off campus and that sexual intercourse occurred between the
  respondent and each complainant.
                                           11
Case 1:17-cv-00394-CG-C Document 117 Filed 05/04/21 Page 12 of 18            PageID #: 4269




  across several days, [and] had about eight or nine people to be interviewed.” (Doc.

  109-3, PageID.4001). It [r]equired the need of two investigators and had to be put

  together within 60 days of report.” (Doc. 109-3, Page ID. 4001). Plaintiff also points

  to the fact that Agnew never interviewed Doe or any of Doe’s witnesses. (Doc. 109-3,

  PageID.3997, 4001-4002). Plaintiff contends that the fact that Agnew determined

  credibility without ever speaking to Doe herself “smacks of pre-judgment and bias”

  in a case that is essentially a he said/ she said. (Doc. 111, PageID.4199, n.4 citing

  Doe v. Purdue Univ., 928 F.3ed 652, 664 (7th Cir. 2019)). Agnew testified that that

  “was something Ms. Ortiz would have handled” and Agnew stated that she read the

  statements of John Doe and the other witnesses and spoke with Ms. Ortiz, who had

  interviewed them. (Doc. 109-3, PageID3997-98, 4001-4002). Ortiz interviewed the

  witness that transported the complainants and provided Agnew information

  regarding the text messages and phone logs that evidenced the timeline (Doc. 101-6,

  PageID.3183-84). Even if Plaintiff is correct that Agnew had personally concluded

  after the investigation that the allegations had merit, that does not show that she

  had any personal bias. It merely indicates that she investigated the allegations

  with Ortiz and that the evidence obtained from the investigation was sufficient to

  persuade Agnew that they had merit. Nothing indicates that she was predisposed

  to believe the allegations against Plaintiff or that she had come to any conclusion

  prior to investigating the allegations.

        Plaintiff’s case is not like the Purdue University case cited by Plaintiff where


                                            12
Case 1:17-cv-00394-CG-C Document 117 Filed 05/04/21 Page 13 of 18           PageID #: 4270




  the decision makers evaluated the credibility of the accuser without having seen

  any statement or testimony from her. Purdue University, 928 F.3ed at 664. Ortiz

  met with and took Doe’s statement and also contributed to the “findings” sheet

  based on that interview. Additionally, unlike Purdue University, the decision

  makers (the UDC) had the opportunity to hear live testimony from Doe, the

  complainants and witnesses and could evaluate credibility directly themselves.

        Plaintiff makes much of the potential impact Agnew’s statements had on the

  UDC panel. Agnew acknowledged that it was “possible” her submission of written

  findings of fact and determinations of witness credibility could have had some

  impact on the UDC’s findings. (Doc. 109-3, PageID.4007). However, as stated in a

  prior order and restated above, the fact that a defendant had influence over decision

  makers or held additional roles, such as training the panel members and

  participating in the investigation, does not show bias. Agnew’s participation in the

  proceeding and influence over the decision makers does not show she had any

  personal animosity, illegal prejudice, or a personal or financial state in the outcome.

  Plaintiff asserts that a single biased member’s participation necessarily imports a

  bias into the deliberative process, but Plaintiff has not shown that any of the

  Defendants were biased.

        Plaintiff contends Mitchell is also guilty of prejudging because he discussed

  with Agnew the sanction that should be imposed and then later ruled on the appeal

  of that sanction. But Mitchell did not decide the sanction to be imposed, Agnew had

                                            13
Case 1:17-cv-00394-CG-C Document 117 Filed 05/04/21 Page 14 of 18             PageID #: 4271




  that responsibility. The fact that Mitchell and Agnew discussed the sanction does

  not show that either of them was biased. And though Plaintiff contends that he

  should have been informed of the sanction recommended by the UDC, the

  University rules did not specify that Plaintiff should be notified of the

  recommendation. This Court previously found that the evidence indicates that

  Agnew considered the panel’s sanction recommendation along with Plaintiff’s

  conduct history and arrived at a reasonable conclusion. Plaintiff has presented

  nothing to persuade the Court otherwise.

        Plaintiff also points to Mitchell’s statement that he found “that the

  information presented during this process does support the complainants’’ claims

  that they were intoxicated beyond the point of being able to consent to sex...”

  Plaintiff argues that the standard was whether the complainants were

  incapacitated, rather than intoxicated. However, someone that is intoxicated

  beyond the point of being able to consent to sex is “incapacitated.” The UDC was

  instructed to determine whether complainants were incapacitated and was provided

  with the policy regarding consent and incapacitation. Mitchell’s statement does not

  show any personal bias.

        Plaintiff points to Agnew’s recusal from the first Roe 3 hearing and the fact

  that she then presided over the second Roe 3 hearing. However, Agnew was not

  removed from the first hearing because she had shown bias. Defendant Mitchel

  stated that he did not find any prior conduct by Agnew merited her removal, but

                                            14
Case 1:17-cv-00394-CG-C Document 117 Filed 05/04/21 Page 15 of 18            PageID #: 4272




  Agnew agreed to remove herself since Plaintiff wanted to be able to call her as a

  witness. (Doc. 101-1, PageID.2883-84; Doc. 191-4, PageID.3100). It was Defendant

  Mitchell’s decision for Agnew to participate in the later hearing. (Doc. 101-4,

  PafgeID.3102-03). Mitchell informed Plaintiff by email on May 2, 2017, that Agnew

  would preside over the new hearing rather than Ortiz because “Agnew’s level of

  experience presiding over Title IX hearings will provide additional assurance that

  all required policies and procedures will be followed” and because he had “not found

  any indication that she has any conflict of interest in such participation, as her role

  throughout these proceedings has been as a neutral investigator and facilitator.”

  (Doc. 43-4, Page ID.1926). The Court finds that the fact that Agnew was allowed to

  preside over the hearing is not evidence of any personal bias.

        Plaintiff objects to the fact that Agnew and one of the UDC members

  participated in the prior proceeding. However, as this Court explained in a prior

  order, that fact does not show that Agnew or the UDC were biased. Agnew and

  Mitchell tried to keep evidence of Plaintiff’s prior charges out of the August 15

  hearing and UDC 6’s knowledge of the prior charges does not per se show that she

  was biased. UDC 6 had nothing to gain from finding Plaintiff responsible at the

  August 15 hearing and has not been shown to be biased.

        Plaintiff also points to emails in which he reports Agnew referred to Roe 1

  and Roe 2 as “victims” and instructed Ortiz to remove their names from the notice

  of Title IX violation. (Doc. 111, PageID.4207; the Court notes that Plaintiff cites to

                                            15
Case 1:17-cv-00394-CG-C Document 117 Filed 05/04/21 Page 16 of 18           PageID #: 4273




  Doc. 103-4 USA 0644 but the Court does not find USA 0644 to be contained in Doc.

  103-4). The Court finds Agnew’s reference to Roe 1 and Roe 2 as victims is not

  evidence of bias. Roe 1 and Roe 2 alleged that they were victims of criminal sexual

  conduct and Plaintiff has not suggested any reason why their names should not

  have been shielded and removed from the notice in question.

        Plaintiff argues that the Supreme Court has identified instances which, as an

  objective matter, require recusal where “the probability of actual bias on the part of

  the judge or decisionmaker is too high to be constitutionally tolerable” (Doc. 111,

  PageID.4207 (citing Withrow v. Larkin, 421 U.S. 35, 47, as cited in Caperton v. A.T.

  Massey Coal Co., 556 U.S. 868 (2009))). However, such instances involve court

  cases where a judge had a financial interest in the outcome of the case or where the

  judge has been the target of personal abuse or criticism from the party before him.

  Withrow, 421 U.S. 35, 47. A conflict of interest has been found to have arisen at

  the trial stage where a judge earlier decided to charge the petitioner with perjury

  and contempt – “[h]aving been a part of the one-man grand jury process a judge

  cannot be, in the very nature of things, wholly disinterested in the conviction or

  acquittal of those accused.” Caperton, 556 U.S. at 880 (alteration marks in original

  omitted). Plaintiff has not shown that such indicia of bias were present in this case.

  The circumstances presented do not indicate that a person in any of the Defendants’

  positions would be likely to be biased. There is no evidence that any of the

  Defendants had a pecuniary interest in the outcome of the case or that they had


                                            16
Case 1:17-cv-00394-CG-C Document 117 Filed 05/04/21 Page 17 of 18            PageID #: 4274




  initiated charges against the Plaintiff. “There was no more evidence of bias or the

  risk of bias or prejudgment than inhered in the very fact that [Agnew] had

  investigated and would [later] adjudicate” or participate in Plaintiff’s adjudication.

  Withrow, 421 U.S. at 54. “The mere exposure to evidence presented in nonadversary

  investigative procedures is insufficient in itself to impugn the fairness of the board

  members at a later adversary hearing.” Id. at 55. “Without a showing to the

  contrary, state administrators ‘are assumed to be men of conscience and intellectual

  discipline, capable of judging a particular controversy fairly on the basis of its own

  circumstances.’ “ Id. (citation omitted). Plaintiff has not shown that under the

  circumstances Defendants were likely to be biased. The circumstances do not pose

  “such a risk of actual bias or prejudgment that the practice must be forbidden if the

  guarantee of due process is to be adequately implemented.” Withrow, 421 US. at 47.

  Nor has Plaintiff presented evidence that Defendants were actually biased.

        Plaintiff makes much of the findings of the Army ROTC. Defendants object

  to the Court even considering the ROTC hearing records arguing that they are

  hearsay, irrelevant, and contain inadmissible speculative, conclusory, or opinion

  testimony. The Court agrees and finds them completely irrelevant. As Defendants

  point out, this was a separate proceeding that had no bearing on the University’s

  discipline of Doe. The Defendants did not participate in the ROTC hearing and

  reportedly had no prior knowledge of the hearing. Whether the ROTC found that

  the University hearing was fair or not has no bearing on the University’s decision or


                                            17
Case 1:17-cv-00394-CG-C Document 117 Filed 05/04/21 Page 18 of 18             PageID #: 4275




  this Court’s decision.

        As explained in prior orders, this Court is not here to decide whether Plaintiff

  committed the alleged infractions he was disciplined for or whether this Court

  would have imposed the same punishments. “Due process does not invariably

  require the procedural safeguards accorded in a criminal proceeding.” Winnick v.

  Manning, 460 F.2d 545, 549 (2d Cir. 1972) (citation omitted). “A university is not a

  court of law, and it is neither practical nor desirable it be one.” Flaim v. Med. Coll.

  of Ohio, 418 F.3d 629, 635 n.1 (6th Cir. 2005). Because Plaintiff has not presented

  any evidence that Defendants were likely to be biased or that they were actually

  biased, summary judgment is due to be granted in favor of Defendants.

                                     CONCLUSION

        For the reasons stated above, Defendants’ motion for summary judgment

  (Doc. 105), is GRANTED.

        DONE and ORDERED this 4th day of May, 2021.

                                    /s/ Callie V. S. Granade
                                    SENIOR UNITED STATES DISTRICT JUDGE




                                             18
